Citation Nr: 1043096	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased evaluation for status-poss type II 
right A/C joint separation with degenerative joint disease, 
currently rated 10 percent disabling for the period prior to 
April 3, 2009 and 40 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975 and 
from February 1989 to October 1990.  

This matter came to the Board of Veterans' Appeals (Board) from a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board 
remanded this claim in October 2008.  A review of the record 
shows that the RO has complied with all remand instructions to 
the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to April 3, 2009, the Veteran's status-
poss type II right A/C joint separation with degenerative joint 
disease was not productive of favorable ankylosis, with abduction 
to 60 degrees, can reach mouth and head; limitation of motion of 
the arm at the shoulder level; nonunion of the clavicle or 
scapula with loose movement; or malunion of the humerus with 
moderate deformity.

2.  For the period from April 3, 2009, the Veteran's status-poss 
type II right A/C joint separation with degenerative joint 
disease was not productive of unfavorable ankylosis, abduction 
limited to 25 degrees from side; or fibrous union of the humerus.  

CONCLUSION OF LAW

The criteria for ratings in excess of 10 percent for the period 
prior to April 3, 2009 and 40 percent from that date for status-
poss type II right A/C joint separation with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in July 2004.  In March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating, and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased rating, 
any questions as to the appropriate effective date to be assigned 
is rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this case, the 
Veteran's post-service VA treatment records and private medical 
records are on file.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied and will proceed to the merits of 
the Veteran's appeal. 

Criteria & Factual Background

The Veteran has claimed entitlement to an increased rating for 
status post type II right A/C joint separation with degenerative 
joint disease.  The Board notes that the RO granted service 
connection in August 2002 for status post type II right A/C joint 
separation with degenerative joint disease with a 10 percent 
disability rating effective July 16, 2001 under Diagnostic Code 
5201-5010.  The Veteran filed a claim for an increased rating for 
status post type II right A/C joint separation with degenerative 
joint disease in June 2004.  An April 2010 rating decision 
assigned a 40 percent disability rating for status post type II 
right A/C joint separation with degenerative joint disease 
effective April 3, 2009 under Diagnostic Code 5010-5201.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initially, the Board notes that the evidence of record reflects 
that the Veteran is right-handed, thus the Veteran's right 
shoulder is considered his major extremity.  Disabilities of the 
shoulder and arm are evaluated under rating criteria that 
contemplate ankylosis of scapulohumeral articulation (Diagnostic 
Codes 5200), limitation of motion of the arm (Diagnostic Code 
5201), other impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).  
Normal range of motion of the shoulder is as follows:  forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5010 provides that arthritis due to trauma that 
is substantiated by X-ray findings is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 
20 percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: favorable 
ankylosis, with abduction to 60 degrees, can reach mouth and 
head, 30 percent for the major shoulder and 20 percent for the 
minor shoulder; intermediate ankylosis, between favorable and 
unfavorable, 40 percent for the major shoulder and 30 percent for 
the minor shoulder; unfavorable ankylosis, abduction limited to 
25 degrees from side, 50 percent for the major shoulder and 
40 percent for the minor shoulder.  A Note provides that the 
scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the 
humerus.  Malunion of the humerus with moderate deformity is 
rated as 20 percent for the major shoulder and 20 percent for the 
minor shoulder; malunion of the humerus with marked deformity is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder.  Recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding of 
movement only at the shoulder level, are rated as 20 percent for 
the major shoulder and 20 percent for the minor shoulder; 
recurrent dislocations of the humerus at the scapulohumeral 
joint, with frequent episodes and guarding of all arm movements, 
are rated as 30 percent for the major shoulder and 20 percent for 
the minor shoulder.  Fibrous union of the humerus is rated as 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  Nonunion of humerus (false flail joint) is rated as 
60 percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is rated 
as 80 percent for the major shoulder and 70 percent for the minor 
shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated as 10 percent for the major shoulder and 10 percent for the 
minor shoulder.  Nonunion of the clavicle or scapula without 
loose movement is rated as 10 percent for the major shoulder and 
10 percent for the minor shoulder; nonunion of the clavicle or 
scapula with loose movement is rated as 20 percent for the major 
shoulder and 20 percent for the minor shoulder.  Dislocation of 
the clavicle or scapula with loose movement is rated as 
20 percent for the major shoulder and 20 percent for the minor 
shoulder.  Diagnostic Code 5203 provides an alternative rating 
based on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a. 

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

VA outpatient treatment records dated in May 2004 reflect that 
the Veteran had positive impingement, positive Neer's test, and 
pain at the A/C joint with crossing arm over chest.  The Veteran 
was assessed with right shoulder chronic A/C pain and weakness, 
as well as possible old rotator cuff tear.  

The Veteran underwent a VA examination in October 2004.  He 
reported that his right shoulder was 2 out of 10 on a good day, 
and 8 out of 10 on a bad day.  He stated that he had 20 bad days 
per month.  He reported increased pain in his right shoulder with 
activity such as lifting, doing the Australian crawl in swimming, 
and martial arts.  He stated that he no longer did martial arts, 
and could no longer be a teacher because of his right shoulder 
pain.  He reported that he only did water aerobics for exercise 
due to his right shoulder.  

Upon physical examination, abduction was zero to 130 degrees 
where the Veteran stopped due to pain.  There was zero to 150 
degrees of elevation on the right where the Veteran stopped due 
to pain.  There was 10 degrees extension on the right and 85 
degrees internal and external rotation on the right.  The 
examiner diagnosed status post grade 2 right acromioclavicular 
joint separation with degenerative joint disease and loss of 
motion.  The examiner would expect a loss of 30 degrees minimum 
in the right shoulder due to pain, fatigue, and lack of 
endurance.  

The Veteran underwent another VA examination in February 2007.  
He stated that he could eat, bathe, groom, toilet, dress and do 
all activities around the house without any problems.  He denied 
mechanical instability in which he had any locking or getting 
stuck at the shoulder at the elbow.  He denied popping and 
clicking in the shoulder.  He denied any incapacitating episodes 
in the last year.  

Upon physical examination, the Veteran had obvious enlargement of 
the A/C joint on the right.  He had obvious atrophy over the 
latissimus dorsi and the serratus anterior on the right side.  He 
had no gross instabilities to anterior apprehension sign or 
sulcus test on the right shoulder.  He had pain with all 
movement, and the examiner questioned whether the Veteran had 
pain in the right shoulder because the Veteran was trying to get 
the shoulder to click and he freely moved the arm back and forth 
without any problems.  The examiner noted that when the Veteran 
was asked to check his range of motion, he immediately had pain 
with all movement indicating that he was embellishing somewhat on 
the examination.  Range of motion was very limited and the 
Veteran would only allow flexion to 110 degrees and abduction to 
110 degrees.  He had 70 degrees of internal and external 
rotation.  All range of motion was measured 3 times.  He had grip 
strength of 5 out of 5 with normal sensation in shoulder flexion 
and extension.  There was no swelling on the A/C joint.  The A/C 
joint was tender to palpation.  Hawkins test was negative, cross 
body test was positive for pain, and no deformity or swelling was 
seen.  The examiner diagnosed A/C joint sprain/separation with 
degenerative changes in the right shoulder.  The examiner stated 
that it is within reason to believe that the Veteran would lose 
between 15 and 20 degrees of his range of motion, strength, 
coordination, and fatigability associated with repetitive 
movement flares.  The examiner did not believe that the right 
shoulder disability affected the Veteran's home life, as the 
Veteran was sleeping, could eat, bathe, groom, toilet, and dress, 
had no incapacitating episodes, trauma, injurious episodes, or 
falls, and the Veteran was very stable with no mechanical 
symptoms or instabilities in the shoulder.  

VA outpatient treatment records dated in April 2007 reflect that 
the Veteran stated that he continued to have pain in the area of 
the A/C joint with cracking and popping sensation.  He reported 
that the pain affected his sleep.  He stated that he felt 
weakness.  Neer's and Hawkins tests were positive.  Pain was out 
of proportion to physical findings and radiographic findings.  
The Veteran was assessed with chronic right A/C joint separation 
with mild degenerative change.  A May 2007 addendum reflects that 
a bone scan revealed no evidence of acute inflammation with 
uptake suggestive of degenerative changes in the right A/C joint 
region.  

VA outpatient treatment records dated on April 3, 2009 reflect 
the Veteran stated that pain and popping were worsening.  There 
was positive AC separation, decreased range of motion due to 
pain, and markedly positive crossed adductor sign.  The Veteran 
was assessed with A/C separation.  

VA outpatient treatment records dated in September 2009 reflect 
that the Veteran stated that right shoulder pain woke him up at 
night.  He reported limited range of motion and some weakness.  
He stated that he had popping and clicking of the shoulder.  Upon 
physical examination, forward flexion was to 80 degrees on active 
range of motion and 90 degrees on passive range of motion.  
Abduction was to 60 degrees on active range of motion and 90 
degrees on passive range of motion.  Extended external rotation 
was to 40 degrees.  Deep tendon reflexes were +2/2 at 
biceps/triceps.  Abduction, forward flexion, internal rotation, 
and external rotation strength was 4 out of 5.  There was pain 
with crossing arm over chest.  Drop arm was positive.  Speeds, 
sulcus and apprehension were negative.  The Veteran was assessed 
with right shoulder A/C pain, status post A/C separation, 
shoulder dysfunction impingement and likely rotator cuff tear.  
The examiner noted that the Veteran had slightly better range of 
motion, positive impingement and Hawkins.  The Veteran's strength 
was still poor and the Veteran had a lot of shoulder dysfunction.  

VA outpatient treatment records dated in November 2009 reflect 
that the Veteran had a lot of shoulder dysfunction, with limited 
range of motion and some weakness.  He denied numbness or 
tingling down the arm but stated that he had some around the A/C 
joint.  On active range of motion, forward flexion was to 90 
degrees, abduction was to 90 degrees, and extended external 
rotation was to 80 degrees.  Deep tendon reflexes were +2/2 at 
bicep/tricep.  Abduction, forward flexion, internal rotation, and 
external rotation strength was 4 out of 5.  Neer's and Hawkins 
tests were positive.  Pain with crossing arm over chest was 
positive.  Lift off, drop arm, speeds, sulcus, and apprehension 
were negative.  The Veteran was assessed with stable chronic 
right A/C separation.  

The Veteran underwent another VA examination in January 2010.  He 
stated that he had to sleep on his right side due to shoulder 
pain, which caused him to wake up with his left arm totally numb.  
He reported constant deep pain at a level of 2 or 3 out of 10 on 
a good day and 8 out of 10 on a bad day.  He stated that he had 
about 22 to 25 days per month with flares at 8 out of 10, lasting 
from 2 to 6 hours to all day.  He reported limitations in any 
activity that required the use of his right upper extremity.  He 
stated that there was locking and clicking, as well as grinding 
upon movement.  He reported redness, swelling, and tenderness.  
He denied that activities of daily living were adversely affected 
as a general rule during flares because the Veteran was alone at 
home most of the time.  He denied seeking emergency medical 
attention for his right shoulder over the previous 12 months.  

Upon physical examination, there was a noticeable one half 
centimeter drop between the clavicle and the acromion.  The 
Veteran was mildly tender to palpation anteriorly, posteriorly, 
and laterally of the right shoulder.  Apley's test was mostly 
positive for inability to abduct and internally rotate.  External 
and internal rotation was severely restricted.  The Veteran could 
adduct across and barely touch his left shoulder.  Sulcus test 
was the same for both shoulders.  One could pull down about a 
centimeter.  Glenoid grind test revealed cracking and pain in the 
acromion.  The examiner could not appreciate any glenoid pain on 
the right.  Thumbs down was positive on the right for only 
getting about 45 degrees abduction, with give way strength of 3 
out of 5.  Shoulder shrug was negative with 5 out of 5 strength 
noted.  Strength in the right shoulder was 5 out of 5 in flexion, 
extension, abduction, and adduction.  Internal rotation was 3 out 
of 5.  External rotation was 4 out of 5.  Sensation was intact to 
touch, right shoulder girdle.  Range of motion testing was only 
done twice due to significant pain and fatigue.  Flexion was to 
62 degrees, then 53 degrees on two repetitions.  Right shoulder 
extension was to 30 degrees, then to 10 degrees.  Abduction was 
to 67 degrees, then to 44 degrees.  Internal rotation was to 51 
degrees on both repetitions.  External rotation was to 23 degrees 
on both repetitions.  The examiner noted that the Veteran was 
able to get another 10 to 15 degrees in all the ranges of motion 
passively, but difficult to measure as the Veteran was guarding 
and in significant pain.  There was a definite limit to the 
passive range of motion short of full range of motion in all 
ranges of motion.  The examiner expected that the Veteran would 
lose an additional 10 to 15 degrees of range of motion in 
addition to pain, fatigability, weakness, and lack of 
coordination due to increased repetitive movements and flares.  
The examiner noted that the Veteran's right shoulder prevents the 
Veteran from doing anything of an active nature.  Sedentarily, 
the Veteran might be able to do some computer work, but this 
would be on a limited and part time basis only.  

Analysis

Prior to April 3, 2009

The Board notes that the Veteran's status post type II right A/C 
joint separation with degenerative joint disease was not 
manifested by favorable ankylosis, with abduction to 60 degrees, 
can reach mouth and head.  For example, upon VA examination in 
February 2007, the Veteran had abduction to 110 degrees.  The 
February 2007 examiner stated that it is within reason to believe 
that the Veteran would lose between 15 and 20 degrees of his 
range of motion, strength, coordination, and fatigability 
associated with repetitive movement flares.  Moreover, the 
Veteran's status post type II right A/C joint separation with 
degenerative joint disease was not manifested by limitation of 
motion of the arm at the shoulder level.  For example, upon VA 
examination in October 2004, abduction was zero to 130 degrees, 
elevation was zero to 150 degrees, extension was 10 degrees, and 
internal and external rotation were to 85 degrees.  The October 
2004 examiner expected a loss of 30 degrees minimum in the right 
shoulder due to pain, fatigue, and lack of endurance.  Finally, 
there is no evidence of nonunion of the clavicle or scapula with 
loose movement or malunion of the humerus with moderate 
deformity.

From April 3, 2009

VA outpatient treatment records in April 2009 reflect that the 
Veteran reported the pain and popping were worsening.  There was 
also positive AC separation, decreased range of motion due to 
pain and markedly positive crossed adductor sign.  

The Board notes that the Veteran's status post type II right A/C 
joint separation with degenerative joint disease was not 
manifested by unfavorable ankylosis, abduction limited to 25 
degrees from side.  For example, the January 2010 VA examiner 
noted that abduction was to 67 degrees, then to 44 degrees.  The 
examiner expected that the Veteran would lose an additional 10 to 
15 degrees of range of motion in addition to pain, fatigability, 
weakness, and lack of coordination due to increased repetitive 
movements and flares.  Moreover, there is no evidence of fibrous 
union of the humerus.  Finally, as noted, the maximum ratings 
based on limitation of motion of the arm at the shoulder level 
under Code 5201and other impairment of the clavicle or scapula 
under Code 5203 are already assigned for the right shoulder 
disability.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board again notes 
that the Veteran has reported right shoulder pain.  The Board 
finds, however, that the current disability ratings take into 
consideration the Veteran's complaints of right shoulder pain, 
thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for increased ratings.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board also notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).

In the present case, the Board finds no evidence that the 
Veteran's service-connected disability present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges 
that the Veteran's service-connected right shoulder disability 
has had a significant impact on his occupation, resulting in the 
Veteran being limited to possible computer work on a part time 
basis.  However, the symptoms of the right shoulder disability 
are fully contemplated in the ratings assigned under the rating 
schedule, and the record does not show that the disability 
markedly interfered with the Veteran's employment or limited his 
occupational functioning in an exceptional or unusual way.  For 
these reasons, the Board determines that a referral for an 
extraschedular rating is not warranted for the disability on 
appeal.

In sum, for the reasons and bases expressed above, the Board 
concludes that there is a preponderance of the evidence against 
the Veteran's claim of entitlement to an evaluation in excess of 
10 percent for the period prior to April 3, 2009 and 40 percent 
from that date for his service-connected status post type II 
right A/C joint separation with degenerative joint disease.  The 
benefit sought on appeal is therefore denied.


ORDER

An evaluation in excess of 10 percent for the period prior to 
April 3, 2009 and 40 percent from that date for status-poss type 
II right A/C joint separation with degenerative joint disease is 
denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


